Title: From George Washington to John Jay, 15 April 1794
From: Washington, George
To: Jay, John


          
            Dear Sir,
            [Philadelphia] Tuesday Morng 15th Apl 94
          
          At as early an hour this morning, as you can make convenient to yourself, I should be
            glad to see you. At eight o’clock we breakfast. Then, or after, as suits you best, I
            will expect to have the satisfaction of conversing with you on an interesting
              subject. Yours always & sincerely
          
            Go: Washington
          
        